                       Case 16-18987-RAM                      Doc 92          Filed 06/17/19              Page 1 of 1




      ORDERED in the Southern District of Florida on June 14, 2019.




                                                                                             Robert A. Mark, Judge
                                                                                             United States Bankruptcy Court
_____________________________________________________________________________
                                           UNITED STATES BANKRUPTCY COURT
                                             SOUTHERN DISTRICT OF FLORIDA
                                                    MIAMI DIVISION

  In re:                                                                        Case No.: 16-18987-RAM

  Lisette Morales,                                                              Chapter 13
          Debtor.
                                  /

    ORDER SUSTAINING DEBTOR’S OBJECTION TO NOTICE OF MORTGAGE PAYMENT
              CHANGE OF U.S. BANK TRUST NATIONAL ASSOCIATION

           THIS CAUSE, came on for hearing the 11th day of June, 2019 on Debtor’s Objection to Notice
  of Mortgage Payment Change of U.S. Bank Trust National Association [DE# 87] and based on the
  record, it is:

             ORDERED:

             1.         Debtor’s Objection to Notice of Payment Change of U.S. Bank Trust National
                        Association filed on April 16, 2019 is SUSTAINED.

             2.         The Regular Monthly Mortgage Payment shall not increase based on an interest rate in
                        excess of 4.75% interest. The regular monthly payment shall remain $1,886.68.

                                                                        ###
  Copies furnished to:
  Freire & Gonzalez, P.A.
  Nancy K. Neidich,Trustee
  U.S. Bank Trust National Association, Creditor
  Lisette Morales, Debtor

  The movant, or movant’s counsel, Freire & Gonzalez P.A., shall serve a copy of this notice and unless previously served, the above described
  pleading to all required parties and within the time frames required by Federal Rules of Bankruptcy Procedures, local rules, or orders of the
  court, and shall file this original notice and completed certificate of service.
